STORY, Circuit Justice,
said, that when it appeared to be for the interest of all parties, that the property should be sold at a different place, or by a different person, than would arise under the ordinary practice of the court, and an agreement was made by the parties to this effect, the court would ratify such agreement, taking care, however, that the marshal should be protected in his rights. That in this case, it was the marshal of Maine, who had a title to fees. If the property had remained in the district of Maine, and the cause had come up to this court, by appeal, a warrant would have gone to the marshal of Maine to sell the property.